Citation Nr: 0941096	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-21 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for folliculitis, to 
include as secondary to service-connected sarcoidosis.  

2.  Entitlement to service connection for memory loss, to 
include as secondary to service-connected sarcoidosis.  

3.  Entitlement to service connection for insomnia, to 
include as secondary to service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1989.

This matter came to the Board of Veterans' Appeals (Board) in 
August 2007, and the Board denied the claim.  The decision 
was appealed and the United States Court of Appeals for 
Veterans Claims (Court) issued a May 2009 Order in which it 
vacated the August 2007 Board decision and remanded the case 
to the Board for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Folliculitis

The Joint Motion for Remand suggests that the Board consider 
examining the Veteran for his folliculitis claim.  There had 
been a notation of acne to the Veteran's back in service in 
January 1989, and the Veteran has reported in-service and 
post-service symptoms in his February 2007 hearing testimony 
and is competent to do so.  Furthermore, folliculitis was 
clinically observed on VA examination in August 2002 and the 
Veteran has reported continuity of symptoms.  The Board 
concludes that the requirements for a VA examination under 
38 C.F.R. § 3.159 (2009) are met.  The Veteran had an 
in-service disease, there is competent evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, and the evidence indicates that the claimed 
disability or symptoms may be associated with the in-service 
disease, as a possible association with service can be shown 
through post-service treatment.  Id.

Memory loss and insomnia

The Joint Motion for Remand which the Court ordered the Board 
to comply with indicates that if the Board determines that 
the August 2006 VA examination report is insufficient for 
rating purposes, it should direct the RO to obtain another 
examination.  The Board notes that an August 2006 examiner 
first indicated that to establish a diagnosis of 
neurosarcoidosis (which could account for memory loss and 
possibly for insomnia), a gadolinium enhanced MRI would be 
necessary.  After a regular MRI was conducted and considered 
in October 2006, another examiner stated that the Veteran's 
memory loss and insomnia were less than likely caused by his 
sarcoidosis, but explained that an enhanced MRI would be 
definitive of the issue.  A gadolinium enhanced MRI was not 
conducted and the Board denied the claim in August 2007.  
Thereafter, the parties noted in the Joint Motion that the 
examiner did not explain why he was able to provide an 
adequate opinion as to whether the Veteran's memory loss was 
related to his service-connected sarcoidosis since the 
examiner had previously stated that an enhanced MRI would be 
more definitive.  The Board finds that the examination was 
insufficient for rating purposes because the examiner did not 
explain why she was able to provide an adequate opinion 
without the gadolinium enhanced MRI.  Accordingly, the Board 
will remand the issue for another VA examination.  

Finally, in view of the need to return the case to the RO for 
the above reasons, the Veteran should also be provided with 
notice regarding the information necessary to substantiate 
his claim for service connection on a secondary basis as it 
is not clear that this was accomplished.  See U.S.C.A 
§§ 5103, 5103A (West 2002).  



Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
folliculitis, memory loss, and insomnia 
on a secondary basis.  

2.  Schedule the Veteran for a VA skin 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should then express an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current 
folliculitis had its onset during 
active service or is related to any in-
service disease or injury.  The 
examiner should specifically address 
the significance of the skin 
symptomatology noted in the service 
treatment records in relation to any 
current folliculitis. 

If not, the examiner must express an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current folliculitis was either (a) 
caused by, or (b) aggravated by his 
service-connected sarcoidosis.  

A rationale for all opinions should be 
furnished.  

3.  Schedule the Veteran for a VA 
neurology examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.   All 
necessary special studies or tests, 
including a gadolinium enhanced MRI or 
other suitable study are to be 
accomplished (if determined to be 
medically feasible).  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's current 
memory loss or insomnia had its onset 
during active service or is related to 
any in-service disease or injury.

If not, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
current memory loss or insomnia was 
either (a) caused by, or (b) aggravated 
by his service-connected sarcoidosis.  

A rationale for all opinions should be 
furnished.  If a gadolinium enhanced 
MRI or other suitable study is not 
accomplished, the examiner should 
address the reliability of any opinion 
in light of the lack of a gadolinium 
enhanced MRI or other suitable study. 

4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits can be granted on both a direct 
and secondary (including by aggravation) 
basis.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


